United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1870
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                          Don Grady, also known as A.D.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                              Submitted: June 26, 2019
                                 Filed: July 1, 2019
                                   [Unpublished]
                                   ____________

Before LOKEN, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

       Don Grady directly appeals after the district court1 revoked his supervised
release, and sentenced him within the calculated Chapter 7 advisory Guidelines range,

      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
which was based in part on the court’s categorization of two of his supervised-release
violations as Grade A. On appeal, Grady argues that this categorization was plainly
erroneous, and that both violations should have been categorized as Grade B.

       At Grady’s revocation hearing, he did not object to the district court’s
categorization of his supervised-release violations. Our review is thus for plain error.
See United States v. Miller, 557 F.3d 910, 916 (8th Cir. 2009) (discussing
circumstances in which plain-error review applies, and describing plain-error
standard). We note that prior to the revocation hearing, Grady’s probation officer
submitted a petition containing the following allegations: based on information
received from another individual, Grady was involved with “run[ning] ice”; law
enforcement officers had discovered several individually wrapped pieces of
methamphetamine (meth) during a search of Grady’s residence; and when he was
confronted with the wrapped pieces of meth, Grady told the officers that he was
holding the meth for a friend. The petition described two of Grady’s supervised-
release violations as Grade A. At the revocation hearing, Grady, in answering
questions from the court, admitted “the two Grade A violations”; he also asserted,
however, that “running ice” was not something he “was doing.” Upon careful review,
we conclude that the district court did not plainly err in categorizing two of Grady’s
supervised-release violations as Grade A--notwithstanding Grady’s assertions to the
contrary--in light of his admission at the revocation hearing, which was supported by
the allegations in the probation officer’s petition. Accordingly, we affirm.
                         ______________________________




                                          -2-